Evans, J.
It appears from the petition that in January, 1911, the plaintiff was the owner of a stock of merchandise in Winterset. Such stock of goods was assessed, and in pursuance of the assessment the ordinary taxes were levied in due course against the plaintiff and his stock of goods. In October, 1911, he sold the stock of goods to De Bok, and De Bok sold the same to Benson, who was in possession of the stock of goods at Winterset at the time of the filing of the petition in November, 1912. The plaintiff failed to pay the taxes upon such stock of goods, and the defendant treasurer included the homestead of the plaintiff in the tax sale notice of December, 1912, and was threatening and intending to sell the same for the unpaid taxes already referred to.
The contention of the appellant in brief is that his homestead is not and was not liable for any other taxes than for those levied against the homestead itself. Under previous statutes it was true that a homestead, if separately listed and platted, was only liable for the taxes thereon. Under our present statute (section 1400) it is expressly provided that “taxes due from any person upon personal property shall be a lien upon any and all real estate owned by such person. ’ ’ It *172is not claimed that the taxes involved in the suit were not due from the plaintiff. The statute quoted is therefore applicable to him. It provides for no exemption in favor of the homestead. It is true that the treasurer could have proceeded against the stock of goods in the hands of the purchaser; but he was not bound to do so. As between the plaintiff and the purchaser, he was under moral obligation, at least, not to do so.
The eases relied on by the appellant all arose under the previous statutes, which have been supplanted by the section above quoted.
The demurrer was properly sustained, and the judgment must be Affirmed.
Weaver, C. J., and Ladd and Preston, JJ., concur.